— Determination of respondent New York State Liquor Authority, dated November 19, 1990, which found petitioner had violated Alcoholic Beverage Control Law § 65 by selling an alcoholic beverage to a minor, suspended its on-premises liquor license for 10 days and ordered a $1,000 bond claim, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Peter Tom, J.], entered October 31, 1990) is dismissed, without costs and without disbursements.
The AU’s finding, adopted by respondent, that petitioner allowed a minor to purchase an alcoholic beverage on August 21, 1987, is supported by substantial evidence, and this finding may not be disturbed by this Court. (M.D.M. Tavern Corp. v New York State Liq. Auth., 157 AD2d 559.) Additionally, the penalty imposed was not so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness. (Supra.) Concur — Murphy, P. J., Ross, Asch, Kassal and Smith, JJ.